           Case 2:17-cr-00037-TLN Document 53 Filed 12/04/20 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 2:17-cr-00037-TLN
12                       Plaintiff,
13             v.                                     ORDER
14    PATRICIA ANCHONDO,
15                       Defendant.
16

17            This matter is before the Court on Defendant Patricia Anchondo’s (“Defendant”) Motion

18   for Compassionate Release Pursuant to 18 U.S.C. § 3582(C)(1)(A)(i). (ECF No. 44.) The

19   Government filed an opposition. (ECF No. 50.) Defendant filed a reply. (ECF No. 52.) For the

20   reasons set forth below, the Court DENIES Defendant’s motion.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      1
        Case 2:17-cr-00037-TLN Document 53 Filed 12/04/20 Page 2 of 6


 1           I.     FACTUAL AND PROCEDURAL BACKGROUND

 2           On March 16, 2017, Defendant pleaded guilty to four counts of a 16-count information:

 3   bank fraud and attempted bank fraud in violation of 18 U.S.C. §§ 2, 1344(1) and (2) (Count 3);

 4   aggravated identity theft in violation of 18 U.S.C. § 1028A(a)(1) (Count 12); possession of fifteen

 5   or more access devices in violation of 18 U.S.C. § 1029(a)(3) (Count 15); and possession with

 6   intent to distribute at least 5 grams of methamphetamine (actual) in violation of 21 U.S.C. §

 7   841(a)(1) (Count 16). (ECF No. 24.) On July 27, 2017, the Court sentenced Defendant to a 101-

 8   month term of imprisonment to be followed by 60 months of supervised release. (ECF No. 35.)

 9   Defendant is currently serving her sentence at FCI Dublin. She has served approximately 48

10   months of her 101-month sentence of imprisonment, and her projected release date is March 14,

11   2024.

12           On October 26, 2020, Defendant filed the instant motion for release pursuant to 18 U.S.C.

13   § 3582(c)(1)(A)(i). (ECF No. 44.) Defendant requests the Court reduce her term of

14   imprisonment to time served with a period of home confinement due to the COVID-19 pandemic.

15   (Id. at 2.) Defendant is 41 years old and claims she is at an elevated risk for severe complications

16   from COVID-19 because she suffers from moderate to severe asthma. (Id. at 4–5.) Defendant

17   cites the conditions of her confinement at FCI Dublin as an additional factor in her vulnerability.

18   (Id. at 7.) In opposition, while the Government admits moderate to severe asthma is a potentially

19   qualifying medical condition in light of COVID-19, it disputes the severity of Defendant’s asthma

20   condition and argues it is well-controlled. (ECF No. 50 at 9.) Further, the Government argues
21   the Court should deny Defendant’s motion because Defendant is a continuing danger to the

22   community and the 18 U.S.C. § 3553(a) (“§ 3553(a)”) factors do not support a reduced sentence.

23           II.    ANALYSIS

24                  A.      Exhaustion

25           Generally, a court “may not modify a term of imprisonment once it has been imposed.”

26   18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25 (2010). The
27   compassionate release provision of 18 U.S.C. § 3582(c)(1)(A) sets forth a rare exception to the

28   general rule. However, relief under 18 U.S.C. § 3582(c)(1)(A) is only available
                                                       2
        Case 2:17-cr-00037-TLN Document 53 Filed 12/04/20 Page 3 of 6


 1                  upon motion of the defendant after the defendant has fully exhausted
                    all administrative rights to appeal a failure of the Bureau of Prisons
 2                  [“BOP”] to bring a motion on the defendant’s behalf or the lapse of
                    30 days from the receipt of such a request by the warden of the
 3                  defendant’s facility, whichever is earlier.

 4   18 U.S.C. § 3582(c)(1)(A).

 5          In the instant case, it is undisputed that Defendant has met the threshold exhaustion

 6   requirement. Defendant made compassionate release requests to the warden on July 30, 2020 and

 7   on August 3, 2020. (ECF No. 44-2 at 1–2.) The warden denied Defendant’s requests on August

 8   28, 2020. (Id. at 3.) Because more than 30 days have elapsed since her requests, Defendant has

 9   met the exhaustion requirement. See 18 U.S.C. § 3582(c)(1)(A).

10                  B.      Extraordinary and Compelling Reasons

11          Despite having met the exhaustion requirement, Defendant is eligible for compassionate

12   release only if she can demonstrate there are “extraordinary and compelling reasons” for a

13   sentence reduction and such a reduction is “consistent with applicable policy statements issued by

14   the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

15          The Sentencing Commission’s relevant policy statement on compassionate release

16   identifies medical conditions that satisfy the “extraordinary and compelling” requirement.

17   U.S.S.G. § 1B1.13, cmt. n. 1(A). More specifically, the “extraordinary and compelling”

18   requirement is met where a defendant is: (i) suffering from a terminal illness; or (ii) suffering

19   from a serious physical or medical condition, serious functional or cognitive impairment, or

20   deteriorating physical or mental health because of the aging process, “that substantially

21   diminishes the ability of the defendant to provide self-care within the environment of a

22   correctional facility and from which he or she is not expected to recover.” Id.

23          BOP medical records — filed under seal — indicate Defendant is currently being treated

24   for asthma. Defendant argues there are “extraordinary and compelling reasons” warranting a

25   sentence reduction because asthma is a high-risk factor for COVID-19 complications. (ECF No.

26   44 at 4.) The Centers for Disease Control and Prevention has identified moderate to severe

27   asthma as a factor which “might” place an individual at an increased risk for COVID-19

28   complications. See Centers for Disease Control, Coronavirus Disease 2019 (COVID-19), People
                                                        3
        Case 2:17-cr-00037-TLN Document 53 Filed 12/04/20 Page 4 of 6


 1   Who Are at Higher Risk, available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 2   precautions/people-with-medical-conditions.html (last visited December 1, 2020). However, it

 3   appears Defendant can adequately manage her asthma and minimize her risk of contracting

 4   COVID-19 through self-care. The Government correctly points out that Defendant’s medical

 5   records indicate that her asthma is “well-controlled” with inhalers. (ECF No. 50 at 3.) Further,

 6   Defendant has no other underlying medical conditions, and at age 41, she is not in the high-risk

 7   age group for COVID-19. It also bears mentioning that as of the date of this Order, the BOP

 8   reports zero active inmate cases of COVID-19 at FCI Dublin. As such, Defendant’s concerns are

 9   arguably too speculative at this time. See United States v. Eberhart, 448 F. Supp. 3d 1086, 1090

10   (N.D. Cal. 2020) (“General concerns about possible exposure to COVID-19 do not meet the

11   criteria for extraordinary and compelling reasons for a reduction in sentence set forth in the

12   Sentencing Commission’s policy statement.”).

13          For these reasons, the Court concludes Defendant is neither terminally ill nor subject to a

14   serious or unrecoverable condition that substantially diminishes her ability to provide self-care

15   within a BOP facility. See U.S.S.G. § 1B1.13, cmt. n. 1(A). Therefore, Defendant has not shown

16   there are extraordinary and compelling reasons for her release.

17                  C.      Continuing Danger

18          To be eligible for compassionate release, Defendant must demonstrate that she is “not a

19   danger to the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2). Here,

20   Defendant’s crimes of conviction involved stealing identity information and financial documents
21   to open credit card accounts, take over the victims’ existing bank accounts, and pose as the

22   victims to conduct transactions to obtain cash, goods, and services. Hundreds of victims were

23   affected by her actions.

24          Importantly, the presentence report (“PSR”) indicates this was not an isolated event.

25   Defendant has a long criminal history which includes multiple, separate incidents involving

26   possession of controlled substances, theft, and financial fraud activity. Defendant also has a
27   history of violating probation. Further, her prison disciplinary history includes an incident on

28   June 17, 2018 where Defendant was discovered to be fighting with another inmate, and an
                                                        4
           Case 2:17-cr-00037-TLN Document 53 Filed 12/04/20 Page 5 of 6


 1   incident on July 20, 2018, where Defendant was sanctioned for refusing a drug/alcohol test.

 2   (ECF No. 50-1 at 12.) Defendant summarily argues she is no longer a danger to anyone, citing

 3   her drug rehabilitation efforts and the successful completion of various courses and certifications

 4   while in prison. (ECF No. 44 at 7–8.) Defendant also points to strong family support and a

 5   release plan that will help her reintegrate into society in a safe and responsible manner. (Id.)

 6   While the Court commends Defendant’s efforts to rehabilitate herself while in prison and

 7   recognizes the value of a release plan, those efforts do not persuade the Court that Defendant no

 8   longer poses a danger to the community. Based on Defendant’s long past criminal history,

 9   history of violating probation, and disciplinary history, Defendant fails to demonstrate she is not a

10   continuing danger to the community.

11                   D.     Section 3553(a) Factors

12            In addition, the Court must consider the § 3553(a) factors before granting compassionate

13   release. See 18 U.S.C. § 3582(c)(1)(A). Notably, the probation officer indicated in the PSR that

14   given the nature and circumstances of Defendant’s offenses, as well as her long and significant

15   criminal history, a high-end sentence was seriously considered. However, the probation officer

16   recommended a low-end sentence based on mitigating factors, such as Defendant’s difficult

17   personal history.

18            The Court ultimately followed the probation officer’s recommendation and sentenced

19   Defendant to a 101-month term of imprisonment, which was the low end of the applicable

20   guidelines range of 101–120 months. Defendant now seeks to reduce her sentence to time served
21   despite having served only approximately 48 months of her sentence. In other words, Defendant

22   is seeking a reduction from a well-supported, low-end, 101-month sentence to a considerably

23   lower 48-month sentence. Based on the record before the Court, the § 3553(a) factors do not

24   support such a drastic reduction. Although the § 3553(a) factors specifically include the need to

25   provide Defendant with medical care in the most effective manner, it appears FCI Dublin has thus

26   far been capable of adequately addressing Defendant’s medical needs. Therefore, Defendant’s
27   medical needs do not outweigh the other § 3553(a) factors that support a 101-month sentence.

28   ///
                                                        5
        Case 2:17-cr-00037-TLN Document 53 Filed 12/04/20 Page 6 of 6


 1         III.   CONCLUSION

 2         For the foregoing reasons, the Court hereby DENIES Defendant’s Motion for

 3   Compassionate Release. (ECF No. 44).

 4         IT IS SO ORDERED.

 5   DATED: December 3, 2020

 6

 7

 8

 9                                                         Troy L. Nunley
                                                           United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  6
